NUMBER 13-19-00153-CV

                                  COURT OF APPEALS

                      THIRTEENTH DISTRICT OF TEXAS

                         CORPUS CHRISTI - EDINBURG
____________________________________________________________

MARC ANTHONY RAMOS,                                                                        Appellant,

                                                    v.

ALEC REAL ESTATE LLC AND
LUCINA T. GONZALEZ,                                Appellees.
____________________________________________________________

          On appeal from the County Court at Law No. 3
                    of Bexar County, Texas.
____________________________________________________________

                            MEMORANDUM OPINION
    Before Chief Justice Contreras and Justices Benavides and Longoria
                 Memorandum Opinion by Justice Longoria

        Appellant, Marc Anthony Ramos, appealed a judgment entered by the County

Court at Law No. 3 of Bexar County, Texas. 1 On April 8, 2019, the Clerk of this Court



       1 This case is before the Court on transfer from the Fourth Court of Appeals in San Antonio pursuant

to a docket equalization order issued by the Supreme Court of Texas. See TEX. GOV'T CODE ANN.
§ 73.001.
notified appellant that the notice of appeal failed to comply with Texas Rule of Appellate

Procedure 9.5(e). See TEX. R. APP. P. 9.5(e). The Clerk directed appellant to file an

amended notice of appeal with the district clerk’s office within 30 days from the date of

that notice. On May 15, 2019, the Clerk notified appellant that the defect had not been

corrected and warned appellant that the appeal would be dismissed if the defect was not

cured within ten days. Appellant has not responded to the notice from the Clerk or

corrected the defect.

       An appellate court may dismiss a civil appeal for want of prosecution or failure to

comply with a notice from the clerk requiring a response or other action within a specified

time. See TEX. R. APP. P. 42.3(b),(c). The Court, having considered the documents on

file, and appellant’s failure to correct the defect, is of the opinion that the appeal should

be dismissed. See id. 37.3, 42.3(b),(c). Accordingly, the appeal is DISMISSED for want

of prosecution and failure to comply with a notice from the Court. See id.

                                                                NORA L. LONGORIA
                                                                Justice

Delivered and filed the
13th day of June, 2019.




                                             2